THEAII‘ORNEY                   GENERAL
                       OFTEXAS
                   AuwrIN,   II. TEXAH



                    October 18, 1957

Honorable Henry Wade             Opinion No. WW-283
District Attorney
Dallas, Texas                    Re:     Can the employees of the
                                         Dallas City-County Depart-
                                         ment of Public Welfare be
                                         brought Into the County's
Dear Mr. Wade:                           Retirement System?
          You have requested an opinion of this office on
the following questions:
                 "1. Under the applicable
         constitutional provisions and laws,
         are full time employees of the Dallas
         City-County Department of Public Wel-
         fare employees of Dallas County ac-
         tually full time employees of Dallas
         County?
                 "2. If the answer to the
         foregoing question is in the negative,
         are full time employees of the Dallas
         City-County Department of Public Wel-
         fare employees-of Dallas County 'in
         a position normally requiring not
         less than nine hundred (900) hours
         per year'? (There are about 1,980
         normal working hours In a year for
         these employees and 990 of these
         hours are paid for by County funds.)
                 "3. Is it legal for the em-
         ployees of the Dallas City-County
         Department of Public Welfare to be
         brought into the Dallas County Retire-
         ment System on either the basis of
         (a) all of their pay, or (b) half of
         their pay?
                  "4. Is it legal for employees
          of the Dallas City-County Department
          of Public Welfare to be brought into
                                                              -




Honorable Henry Wade, page 2 (W-283)


          the Retirement System under any
          circumstances?"
          Subdivision (b) of Section 62 of Article XVI of
the Constitution of Texas provides:
                  "(b) Each county shall have
         the right to provide for and administer
         a Retirement, Disability and Death
         Compensation Fund for the appointive
         officers and employees of the county;
         provided same is authorized by a
         majority  vote of the qualified voters
         of such county and after such election
         has been advertised by being pub-
         lished in at least one newspaper of
         general circulation in said county
         once each week for four consec'utive
         weeks; . . .'
          The Constitution of Texas sets 'upa method by
which counties may provide for a County Appointive Officers
and Employees Retirement, Disability and Death Compensation
Fund, and likewise there is a constitutional provision pro-
viding that incorporated cities of the State of Texas have
the power and authority to provide a system of retirement.
          Section 51-e, Article III of the Constitution of
the State of Texas provides:
                   "See. 51-e e Each incorporated
          city and town in this State shall have
          the power and authority to provide a
          system of retirement and disability
          pensions for Its appointive officers
          and employees who have become dis-
          abled as a direct and proximate re-
          sult of the performance of their
          d~uties,OP have passed their sixty-
          fifth birthday, or have been em-
          ployed by such city or town for more
          than twenty-five (25) years and have
          passed their sixtieth birthday, when
          and if, b,utonly when and if, such
          system has been approved at an elec-
          tion by the qualified voters of such
          city or town entitled to vote on the
          question of issuance of tax supported
Honorable Henry Wade, page 3 (WW-283)


          bonds; provided that no city or town
          shall contribute more than the equiva-
          lent of seven and one half (73) per
          centum of salaries and wages of the
          officers and employees entitled to
          participate in its pension system,
          and that said officers and employees
          shall contribute a like amount; and
          this Amendment shall not red,ucethe
          authority nor duty of anx city or
          town otherwise existing.
          The Constitution provides that each city or county
may provide for its employees a Benefit Retirement Program.
          However, there is no provision for a joint City-
County employee retirement program. The Dallas City-County
Department of Public Welfare is jointly controlled by the
City Council and Commissioners' Court. The budget of this
department is approved by the Commissioners' Court and by
the City Council, and the city and county each pays half
of the total cost for the Public Welfare Department's
operation. The employees of the Dallas City-County Depart-
ment of Public Welfare cannot be considered either county
or city employees due to the reason that neither the City
Council nor the Commissioners' Court has complete super-
vision and control over the Department.
          If either the County authorities or City author-
ities were in complete control of the Public Welfare Depart-
ment, then those employees engaged in rendering services in
connection with the Department of Welfare would clearly come
within the Retirement Benefits for City and/or County em-
ployees as set out in the Constitution.
          Therefore, it is our opinion that since there is
no constitutional provision for a joint City-County em-
ployees retirement program, then the County has no authority
to bring the employees of the Dallas City-County Department
of Public Welfare into the County Retirement System. Hence,
we answer questions 1, 2 and 3 in the negative.
          In reply to question 4, there is no way for the
employees of the Dallas City-County Department of Public
Welfare to be brought into the County Retirement System un-
less the Department of Public Welfare becomes solely con-
trolled by the County governing authority.
Honorable Henry Wade, page 4 (W-283)


                        SUNMARY

               The Constitution of Texas
               provides for both County
               and City employee retire-
               ment benefits; however,
               there is no constitutional
               provision for employees who
               are supervised and employed
               by a joint City-County Agency,
               and, therefore, as long as
               there is joint control over
               this Department the employees
               of the Dallas City-County
               Department of Public Weltare
               are not eligible to be brought
               into the County Retirement Pro-
               gram.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General   of   Tex.as



                                  BY
                                       Linward Shivers
                                       Assistant
LS:wam
APPROVED:
OPIWIOSUCOHMITTEE
Gee. P. Blackburn, Chairman
Ralph R. Rash
Houghton Brownlee
REVIEWED FOR THE ATTORNEY (IENERAL
BY: James N. Ludlum